DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21 – 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on March 15, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8 – 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinu et al. (United States Patent Application Publication US 2018/0059818 A1, Cited in IDS), hereinafter referenced as Dinu.
Regarding Claim 1, Dinu discloses “A noise compensation device for a touch-sensing panel, comprising: a noise compensation signal generator configured to generate mutually different noise compensation signals for at least portions of first to Nth channels included in the touch-sensing panel” (Figure 1, Items Cg1 – Cg4, 101a-101d, 106 (‘touch sensing layer’) (Notice that touch sensing panel 106 has noise compensated by a noise compensation signal generator made up of compensation capacitances Cg1 – Cg4 which are configured to generate mutually different compensation signal for sense channels 101a – 101d so that the resulting compensated sense signal have substantially the same amplitude (Paragraph [0038]).)), “and a noise cancelling signal output circuit configured to, generate noise-compensated reception signals based on the mutually different noise compensation signals, and provide the noise-compensated reception signals to each of at least two channels among the first to Nth channels, wherein N is an integer two or greater” (Figure 1, Items Cg1 – Cg4, 101a-101d (Notice that the electrical connections on the output side of sense lines 101a-101d after compensation via compensation capacitance Cg1- Cg4 provide a noise cancelling signal output circuit configured to generate noise compensated signals via the different amplitude compensation generated by Cg1 – Cg4 and provide the noise compensated signal to output sense channels 101a – 101d, where the number of channels is 4.))
Regarding Claim 2, Dinu discloses everything claimed as applied above (See Claim 1). In addition, Dinu discloses “wherein the noise compensation signal generator 
Regarding Claim 5, Dinu discloses everything claimed as applied above (See Claim 2). In addition, Dinu discloses “wherein the first to Nth sub-noise compensation signal generators are further configured to, generate adjusted common noise signals having different magnitudes by adjusting a magnitude of the common noise signal” (Figure 1, Items Cg1 – Cg4, 101a-101d, Vdn1 – Vdn4, Vdn_com, and Paragraphs [0040] – [0041] (Notice that each sub-noise compensation signal generator Cg1 – Cg4 performs compensation to generate adjusted signals on lines 101a-101d by adjusting a magnitude of common noise voltages Vdn1 – Vdn4), “and generate the mutually different noise compensation signals by combining the adjusted common noise signals with the data signals” (Figure 1, Items Cg1 – Cg4, 101a-101d, Vdn1 – Vdn4, Vdn_com, and Paragraphs [0040] – [0041] (Notice that each sub-noise compensation signal generator Cg1 – Cg4 performs compensation on data signals imposed by touches on touch sensing 
Regarding Claim 8, Dinu discloses everything claimed as applied above (See Claim 2). In addition, Dinu discloses “wherein the first to Nth sub-noise compensation signal generators further include a variable capacitor” (Figure 2, Item Cg1, and Paragraph [0039], Lines 1 – 3 (Notice the sub-noise compensation signal generators are variable capacitors Cg1 – Cg4.)), “and the first to Nth sub-noise compensation signal generators are further configured to determine a magnitude of the common noise signal combined with the data signals by adjusting a capacitance value of the variable capacitor” (Figure 1, Items Cg1 – Cg4, 101a-101d, Vdn1 – Vdn4, Vdn_com, and Paragraphs [0039] – [0041] (Notice that each sub-noise compensation signal generator as variable capacitors Cg1 – Cg4 perform compensation on data signals imposed by touches on touch sensing layer 106 and voltages Vdn1 – Vdn4 caused by a common noise to generate compensation signals via adjusted variable capacitance)).
Regarding Claim 9, Dinu discloses everything claimed as applied above (See Claim 1). Specifically, refer back to the argument above in regard to Claim 1 and notice that the described device of Dinu also performs the method of Claim 9.
Regarding Claim 10, Dinu discloses everything claimed as applied above (See Claims 1 and 2). Specifically, refer back to the argument above in regard to Claim 2 and notice that the described device of Dinu also performs the method of Claim 10.
Regarding Claim 13, Dinu discloses everything claimed as applied above (See Claims 10 and 5). Specifically, refer back to the argument above in regard to Claim 5 and notice that the described device of Dinu also performs the method of Claim 13.
Allowable Subject Matter
Claims 3, 4, 6, 7, 11, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, it has been shown in the prior art of record to provide the limitations of Claims 1 and 2, upon which Claim 3 is dependent. However, it has not been shown in the prior art of record to provide the limitations of Claim 3 in combination with those of Claims 1 and 2. Also, notice that the subject matter of Claim 4 is dependent upon the allowable subject matter of Claim 3.
Regarding Claim 6, it has been shown in the prior art of record to provide the limitations of Claims 1 and 2, upon which Claim 6 is dependent. However, it has not been shown in the prior art of record to provide the limitations of Claim 6 in combination with those of Claims 1 and 2. Also, notice that the subject matter of Claim 7 is dependent upon the allowable subject matter of Claim 6.
Regarding Claim 11, it has been shown in the prior art of record to provide the limitations of Claims 9 and 10, upon which Claim 11 is dependent. However, it has not been shown in the prior art of record to provide the limitations of Claim 11 in combination with those of Claims 9 and 10. Also, notice that the subject matter of Claim 12 is dependent upon the allowable subject matter of Claim 11.
Regarding Claim 14, it has been shown in the prior art of record to provide the limitations of Claims 9, 10, and 13, upon which Claim 14 is dependent. However, it has not been shown in the prior art of record to provide the limitations of Claim 14 in combination with those of Claims 9, 10, and 13. 
Claim 15, it has been shown in the prior art of record to provide the limitations of Claims 9, 10, and 13, upon which Claim 15 is dependent. However, it has not been shown in the prior art of record to provide the limitations of Claim 15 in combination with those of Claims 9, 10, and 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        April 09, 2021